                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

CRABAR/GBF, INC.,

                      Plaintiff,                                       8:16CV537

      vs.                                                  CASE PROGRESSION ORDER
                                                                  (AMENDED)
MARK WRIGHT, WRIGHT PRINTING
CO., MARDRA SIKORA, JAMIE
FREDRICKSON, and ALEXANDRA
KOHLHAAS,

                      Defendants.

       This matter comes before the Court on the Stipulated Motion to Extend Case Progression
Deadlines (Filing No. 286). Upon review of the parties’ Stipulation,

        IT IS ORDERED that the Stipulated Motion to Extend Case Progression Deadlines
(Filing No. 286) is granted, and the final progression order (amended) (Filing No. 255) is
amended as follows:

            1)   The pretrial conference is cancelled and will be rescheduled at a later date.

            2)   The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
                 the Federal Rules of Civil Procedure remains April 17, 2020, excluding
                 completion of the outstanding written discovery items identified by the parties
                 in paragraph 6 the Stipulated Motion to Extend Case Progression Deadlines
                 (Filing No. 286). Motions to compel written discovery under Rules 33, 34, 36
                 and 45 must be filed by July 31, 2020.

                 Note: A motion to compel, to quash, or for a disputed protective order shall not
                 be filed without first contacting the chambers of the undersigned magistrate
                 judge on or before the motion to compel deadline to set a conference to discuss
                 the parties’ dispute, and after being granted leave to do so by the Court.

            3)   The deadline for moving to amend pleadings or add parties is September 4,
                 2020.

            4)   The deposition deadline for fact witnesses is September 4, 2020.

            5)   A status conference to discuss case progression and the parties’ interest in
                 settlement remains scheduled with the undersigned magistrate judge on
                 September 18, 2020, at 10:00 a.m. by telephone. Counsel shall use the
                 conferencing instructions assigned to this case to participate in the conference.
              6)     The deadlines for completing expert disclosures1 for all experts expected to
                     testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                    November 13, 2020
                            For the defendants:                   December 9, 2021
                            Plaintiff’s rebuttal:                 January 4, 2021

              7)     The deposition deadline for expert witnesses is January 4, 2021.

              8)     A status conference to discuss dispositive motions, the pretrial conference and
                     trial dates, and settlement status will be held with the undersigned magistrate
                     judge on January 4, 2021, at 11:00 a.m. by telephone. Counsel shall use the
                     conferencing instructions assigned to this case to participate in the conference.

              9)     The deadline for filing motions to dismiss and motions for summary judgment
                     is January 22, 2021.

              10) The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is February 22, 2021.

              11) The parties shall comply with all other stipulations and agreements recited in
                  their Rule 26(f) planning report that are not inconsistent with this order.

              12) All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be
                  considered absent a showing of due diligence in the timely progression of this
                  case and the recent development of circumstances, unanticipated prior to the
                  filing of the motion, which require that additional time be allowed.


         Dated this 14th day of April, 2020.
                                                                  BY THE COURT:

                                                                  s/Michael D. Nelson
                                                                  United States Magistrate Judge




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
